Exhibit 10.2

 

THE MARKED PORTIONS OF THIS AMENDMENT HAVE BEEN OMITTED

AND FILED SEPARATELY WITH THE COMMISSION PURSUANT TO

A REQUEST FOR CONFIDENTIAL TREATMENT

 

April 21, 2004

 

VIA ELECTRONIC MAIL/FIRST CLASS MAIL

 

Mr. Myles Cyr

Carnival Corporation

3655 NW 87th Avenue

Miami, FL 33178

 

Re: Seventh Amendment to Interactive Television System Agreement dated February
20, 2001, by and between Allin Interactive Corporation and Carnival Cruise Lines
(hereinafter “Fourth Amendment”)

 

Dear Myles:

 

This letter is to amend the Interactive Television System Agreement (“the
Agreement”) dated February 20, 2001, by and between Allin Interactive
Corporation (“Allin”) and Carnival Cruise Lines (“CCL”). Capitalized terms shall
have the meaning as set forth in Section 1 of that Agreement.

 

Whereas, Section 9.2 of the Agreement set forth terms for support services; and

 

Whereas, the parties desire to amend Section 9.2 effective April 1, 2004;

 

Now, therefore, Section 9.2 – Support Services shall read as follows:

 

(a) During the Warranty Period, for support services which are not covered by
the warranty of performance pursuant to in Section 9.1 above, CCL will pay Allin
for any such support services on a time and materials basis.

 

(b) Commencing on the first day following the expiration of the Warranty Period
and continuing through the end of the then current calendar year, CCL shall pay
to Allin on a time and materials basis at an hourly rate of $[REDACTED –
CONFIDENTIAL TREATMENT REQUESTED] for support services provided by Allin.
Subject to CCL’s payment of any amounts due under this Section 9.2(b), Allin
will provide the level of support services set forth on Schedule 9.2(b). Allin
shall invoice CCL at the completion of every month for the actual hours used in
the month.

 

Prior to the end of every calendar year, the parties agree to meet and discuss
in good faith the then current levels and prices of Support Services to
determine whether CCL or Allin desires that the level of Support Services be
revised and the appropriate fee changes relating thereto.

 

In witness whereof, this Amendment has been duly executed by the parties hereto
as of the date first above written.

 

Allin Interactive Corporation

By:   /s/    RICHARD W. TALARICO            

--------------------------------------------------------------------------------

Its:

  Chairman & CEO

 

Carnival Cruise Lines, a division of Carnival Corporation By:   /s/    MYLES
CYR            

--------------------------------------------------------------------------------

Its:

  VP – CIO

 